DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In order to establish proper antecedent basis, the application has been amended as follows: 
Claim 1, line 15, is amended to recite:
“manner 
Claim 6 is amended to recite (in entirety):
“The device as claimed in claim 1, wherein a hardness of a material forming the first sealing portion and a hardness of a material forming the second sealing portion are different.”

Drawings
The drawings filed on 1/21/2022 are accepted.

Allowable Subject Matter
Claims 1-9 allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1-9, the allowability resides in the overall structure of the device as recited in independent claim 1, and at least in part, because claim 1 recites the following limitations: 
“A pyrotechnic cut-off device comprising: a pyrotechnic igniter, a conductive portion and a movable piston, the piston being able to be displaced in a cavity along a direction of displacement following the actuation of the pyrotechnic igniter between a first position of passage of the current in the conductive portion and a second position of cut-off of the current, characterized in that the piston defines a first sealing portion having a narrowing of section along the direction of displacement, and in that the cavity has a wall defining a second sealing portion which extends on either side of the conductive portion and which has a narrowing of section along the direction of displacement, the first sealing portion being in contact with the second sealing portion along a contact surface extending on either side of the conductive portion when the piston is in the second position, the first sealing portion and the second sealing portion cooperating in the second position such as to create a surface seal on either side of the conductive portion, which makes it possible to separate in a sealed manner two terminals of the device between which the conductive portion extends.”
Ukon (US 20140326122 A1), Cinquin (US 4385216 A), Gaudinat (US 20160351363 A1), and Lell (US 6556119 B1) disclose conventional pyrotechnic cut-off devices and some sealing arrangements of components. 
However, none of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above limitations in combination with the remaining claim elements.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB R CRUM/Examiner, Art Unit 2835